January 16, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           CAFFE RIBS, INC., A UTAH CORPORATION, Appellant

NO. 14-12-00401-CV                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, The State of
Texas, signed January 23, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Caffe Ribs, Inc., a Utah Corporation, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.